Title: From Thomas Jefferson to Timothy Pickering, 15 January 1781
From: Jefferson, Thomas
To: Pickering, Timothy



Sir
Richmond Jan. 15. 1781

I wrote you in a former letter that on the recommendation of Gen. Greene we had proposed to Maj. Forsythe the accepting the appointment of Deputy Quartermaster here which you had been pleased to refer to us. This appointment was kept open I think a Month, during which time (and indeed at any time since) we never received any answer from Maj. Forsythe, or intimation through any other channel that he would undertake it. On the contrary it appeared by letters from him that he had accepted the office of Deputy Commissary of Purchases for the Southern department. In the mean time Col. Carrington, appointed by Gen. Green Deputy Quartermaster to the Southern Army, arrived here, claimed the right of nomination, and nominated a Maj. Claiborne. Tho’ we doubted the propriety of his claim, yet it was a want of acquaintance with Maj. Claiborne, and a real inability (after the refusal of Mr. Divers and Major Forsythe) to find another whom we could recommend in all points, which induced us to refer the nomination altogether to Baron Steuben who was here. He approved of Maj. Claiborne as having formerly known him while of Gen. Green’s family and assured us the appointment would be particularly agreeable to Gen. Greene, and that he would undertake to satisfy you also of it’s propriety. I thought it my duty to inform you of this matter, and have no doubt from any thing which I have yet seen but that Maj. Claiborne will do justice to the Baron’s expectations.
I have the honor to be with the greatest esteem & respect Sir Your mo. obt. hb Servt.,

Tj: Jefferson

